                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

JEANNE GRAHAM,                                          )
                                                        )
                        Plaintiff,                      )
                                                        )
v.                                                      )       Case No. 5:20-cv-06072
                                                        )
WAL-MART STORES EAST I, LP, d/b/a                       )
WAL-MART #560,                                          )
                                                        )
                        Defendant.                      )

       JOINT MOTION FOR EXTENSION OF TIME TO CONDUCT DISCOVERY

       Defendant Wal-Mart Stores East I, LP (“Walmart”) and Plaintiff Jeanne Graham move this

Court for an Order extending time for all discovery deadlines for a period of thirty days. In support

of this Motion, the Parties state as follows:

       1.       The undersigned counsel have conferred and believe a brief extension of discovery

deadlines is merited in this matter.

       2.       This is the Parties’ first request for an extension of this deadline.

       3.       The deadline to complete discovery is currently December 31, 2020.

       4.       The Parties request a thirty-day extension for all currently pending discovery

deadlines.

       5.       The Parties have diligently proceeded with discovery in this matter, however, the

proposed extension is necessary because: 1) the depositions of Plaintiff and Plaintiff’s designated

medical expert were postponed because of unforeseen circumstances related to COVID-19,

including a 14 day quarantine order issued by the St. Joseph Health Department; and 2) therefore,

Defendant needs additional time to designate its experts.

       6.       The Deposition of Plaintiff’s expert has been rescheduled for November 23, 2020

at 1:00 p.m.




             Case 5:20-cv-06072-RK Document 30 Filed 11/20/20 Page 1 of 4
       7.       The Parties’ requested amendments to the Scheduling Order impact only future

deadlines that have not yet passed. See Fed. R. Civ. P. 6(b) (1)(A) (“the court may, for good cause,

extend the time: with or without motion . . . or if a request is made, before the original time or its

extension expires[.]”).

       8.       The Parties propose the following amendment to the discovery plan and scheduling

deadlines:

                 Discovery Event                       Current Deadline        Proposed Deadline

 Defendant’s Expert Designation                                     11/30/20               12/30/20

 Rebuttal Expert Designations                                       12/17/20                1/18/21

 Discovery Dispute Motions                                          12/17/20                1/18/21

 Completion of Discovery                                            12/31/20               02/01/21

 Dispositive Motions                                                02/01/21               03/03/21



       9.       This matter is set for trial to begin on June 28, 2021. The trial date is not affected

by the Parties’ requested amendments to the Scheduling Order.

       10.      The Parties do not anticipate any prejudice to result from the requested extension.




                                                  2

             Case 5:20-cv-06072-RK Document 30 Filed 11/20/20 Page 2 of 4
       WHEREFORE, Defendant Walmart and Plaintiff Jeanne Graham respectfully request that

this Court grant this Motion and enter an Order extending the time to conduct discovery, and for

such other relief as the court deems just and proper.


                              Respectfully Submitted,



                                              BAKER STERCHI COWDEN & RICE, L.L.C.
 MONTEE LAW FIRM
                                              /s/ Gregorio Silva
 /s/ Jeffrey Blackwood
                                              James R. Jarrow             MO #38686
 Jeffrey Blackwood, MO #71445
                                              Gregorio V. Silva           MO # 71742
 Amanda Blackwood, MO #65054
                                              2400 Pershing Road, Suite 500
 James Montee, MO # 33489
                                              Kansas City, Missouri 64108
 P.O. Box 127
                                              Telephone: 816.471.2121
 St. Joseph, MO 64502
                                              Facsimile:    816.472.0288
 Telephone: (816) 364-1650
                                              Email:        jarrow@bscr-law.com
 Facsimile: (816) 364-1509
                                                            gsilva@bscr-law.com
 Email:
 ablackwood@monteelawfirm.com
                                              ATTORNEYS FOR DEFENDANT
 jblackwood@monteelawfirm.com
                                              WAL-MART STORES EAST I, LP
 ATTORNEYS FOR PLAINTIFF




                                                 3

          Case 5:20-cv-06072-RK Document 30 Filed 11/20/20 Page 3 of 4
                                  CERTIFICATE OF SERVICE

          I certify that on this 20th day of November 2020, a true and correct copy of the foregoing

was electronically filed with the Clerk of the Court, which will send notification to all counsel of

record.


                                                       /s/ Gregorio Silva




                                                  4

            Case 5:20-cv-06072-RK Document 30 Filed 11/20/20 Page 4 of 4
